Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103

Claims 1-4, 9-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barra (US Patent no. 2009/0071922) in view of Gibran et al (US Patent no. 5,222,705).  Barra discloses a portable equipment support stand adapted to support items (4) for hanging, the support stand comprising: a columnar housing (19) , the columnar housing comprising: a first end; a second end opposed the first end, the distance between the first end and the second end defining a height of the columnar housing; 18 4846-3115-6163, v. 2Patent Application Attorney DocketNo.: 18494.0001 a plurality of channels (166, 54-56 for example shown figure 2) extending a substantial portion of the height; a pair of arms (177 and 178), each arm of the pair of arms having an attached end and a free end, the attached end movably received with at least two channels of the plurality of channels adjacent the first end, each arm of the pair of arms movable between a first position (figure 6) parallel to the height of the housing and a second position (figure 2) generally perpendicular to the housing; and at least three legs (72-77) movably received within at least three channels of the plurality of channels adjacent the second end, each leg of the at least three legs movable between the first position (figure 6) parallel to the height of the housing and the second position (figure 2) generally perpendicular to the housing, wherein the at least three legs .
However, Barra does not disclose each leg of the at least three legs is independently movable to a multitude of positions and secured along the height to support the housing in an upright direction relative to a surface the at least three legs are positioned upon.
Gibran discloses a portable equipment support stand adapted to support items for hanging (intended use), the support stand comprising: a columnar housing (12, figure 1) , the columnar housing comprising: a first end; a second end opposed the first end, the distance between the first end and the second end defining a height of the columnar housing; 18 4846-3115-6163, v. 2Patent Application Attorney DocketNo.: 18494.0001 a plurality of channels (34, figure 1) extending a substantial portion of the height; and at least three legs (26) movably received within at least three channels (34) of the plurality of channels adjacent the second end, each leg of the at least three legs movable between the first position (figure 2) parallel to the height of the housing and the second position (figure 1) along the height of the columnar housing (figure 1), wherein each leg of the at least three legs is independently movable to a multitude of positions and secured along the height to support the housing in an upright direction relative to a surface the at least three legs are positioned upon (figure 2); wherein each leg of the at least three legs is received within the interior of the housing in the first position. It would have been obvious to one of ordinary skilled in the art to have modify the legs of Barra such that each leg of the at least three legs is .
Claims 6, 7, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barra (US Patent no. 2009/0071922) in view of Gibran et al (US Patent no. 5,222,705) as applied to claims 1, 9, and 17 above, and further in view of Tunis (US Patent no. 2,631,802). Barra and Gibran combined discloses a portable equipment support stand adapted to support items (4) for hanging, the support stand comprising all the claimed features of applicant’s device as discussed above.  Additionally, regarding claims 7, 15, and 19, Barra also discloses the support stand with at least four legs (72-77).  However, Barra and Gibran combined does not disclose the columnar housing of rectangular shape. 
Tuni teaches a portable equipment support stand adapted to support items for hanging, the support stand comprising: a columnar housing (1), the housing having a height between a first end and a second end; a pair of arms (12-15) movably coupled to the columnar housing, each arm of the pair of arms movable between a first position parallel (figure 3) to the height of the housing and a second position generally perpendicular to the housing (figure 1 and 2); and at least three legs movably coupled to the columnar housing, each leg of the at least three legs (9 and 2-5) movable between the first position (figure 3)  parallel to the height of the housing and the second position(figure 4); wherein the at least three legs support the housing in an upright direction relative to a surface the at least three legs are positioned upon; wherein the columnar housing (1) is rectangular in shape; wherein the support stand includes four legs (2-5).   
.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barra (US Patent no. 2009/0071922) in view of Gibran et al (US Patent no. 5,222,705) as applied to claims 1 and 9 above, and further in view of Kennedy (US Patent no.10,401,001). Barra  and Gibran combined discloses a portable equipment support stand adapted to support items (4) for hanging, the support stand comprising all the claimed features of applicant’s device as discussed above except for wherein the columnar housing is comprised of a first half and a second half in a mated assembly.  To make a columnar housing of mated halves is old and well-known in art of manufacturing such as plastic molding which has the advantage of low cost during manufacturing process. Kennedy demonstrates a columnar housing (12 and 16, figure 1A) made of two identical half shells which are molded of plastic and snap-fit together (see claim 4 of Kennedy).  It would have been obvious to one of ordinary skilled in the art to have modify the columnar housing of Barra and Gibran combined such that it is of two mated parts as taught by Kennedy to facilitate the well-known advantage of low cost in manufacturing.
Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. Applicant argues that the current amendment provides that each legs independently adjustable along the height of the columnar housing overcomes Barra which has a storage and deploy positions only.  The newly discovered reference to .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining prior art of record further demonstrate collapsible stands of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc